Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Amended Quarterly Report on Form 10-Q of New Image Concepts, Inc. for theperiod ending March 31, 2008, I, Belen Flores, Chief Executive Officer of New Image Concepts, Inc. hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Amended Quarterly Report of Form 10-Q for theperiod ending March 31, 2008, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Amended Quarterly Report on Form 10-Q for theperiod ended March 31, 2008, fairly represents in all material respects, the financial condition and results of operations of New Image Concepts, Inc. Date: June 23, 2008 New Image Concepts, Inc. By: /s/ Belen Flores Belen Flores Chairman of the Board of Directors, Chief Executive Officer, Chief Financial Officer, Controller, Principal Accounting Officer
